Citation Nr: 1231628	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  03-32 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether basic eligibility exists for educational assistance pursuant to Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from February 20, 1991 to May 31, 1991 and from December 1, 2003 to November 5, 2004.  He also had service in National Guard.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied basic eligibility for educational assistance pursuant to Chapter 30, Title 38, United States Code. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In his November 2003 substantive appeal, the Veteran requested a hearing before the Board.  He was scheduled for a hearing before a Veterans Law Judge at the RO on April 11, 2012.  The Veteran failed to appear for this hearing; however, it appears that the notification letter was mailed to him at an incorrect address.  Therefore, on remand the Veteran should be scheduled for another hearing before a Veterans law Judge, and notice of the hearing should be sent to him at his correct address.

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a hearing before a Veterans Law Judge.  Notice of the hearing should be sent to the Veteran at his correct mailing address, as currently listed on his VA Form 21-22, dated August 15, 2012.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

